      Case 1:18-cv-00635-LJV-HBS Document 20 Filed 07/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ARMANDO ARCE,

              Plaintiff,

       v.                                             18-CV-635
                                                      DECISION & ORDER
 DAVID L. TURNBULL, Support
 Magistrate, et al.,

              Defendants.



      On June 4, 2018, the plaintiff, Armando Arce, commenced this action. Docket

Item 1. On November 4, 2019, defendants Michael Griffith, David Turnbull, and the

State of New York moved to dismiss. Docket Item 11. The next day, this Court referred

this case to United States Magistrate Judge Hugh B. Scott for all proceedings under 28

U.S.C. § 636(b)(1)(A) and (B). Docket Item 13.

      On November 19, 2019, defendant Chautauqua County moved to dismiss.

Docket Item 16. Arce did not respond to either motion to dismiss, and the time to do so

passed. On January 9, 2020, defendant Chautauqua County “replied” in support of its

motion. Docket Item 17. On January 17, 2020, Arce moved to appoint counsel. Docket

Item 18.

      On May 13, 2020, Judge Scott issued a Report and Recommendation (“R&R”)

finding that the defendants’ motions should be granted and that Arce’s motion should be

denied. Docket Item 19. The parties did not object to the R&R, and the time to do so

now has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).
      Case 1:18-cv-00635-LJV-HBS Document 20 Filed 07/20/20 Page 2 of 2




         A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the

recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Scott’s R&R as well as the parties’ submissions to him. Based on that

review and the absence of any objections, the Court accepts and adopts Judge Scott's

recommendation to grant the defendants’ motions to dismiss and deny Arce’s motion to

appoint counsel.

         For the reasons stated above and in the R&R, the defendants’ motions to

dismiss, Docket Items 11 and 16, are GRANTED; and Arce’s motion to appoint counsel,

Docket Item 18, is DENIED as moot. The Clerk of Court shall enter judgment and close

this case.

         SO ORDERED.

Dated:         July 20, 2020
               Buffalo, New York



                                                /s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
